DETAILED ACTION
Notice to Applicant

The following is a NON-FINAL action upon examination of application number 16/696,475, filed on 11/26/2019. Claims 1-22 are pending in the application and have been examined on the merits discussed below.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority 

3.	Application 16/696,475, filed 11/26/2019 is a continuation of 16/457,890, filed 06/28/2019. Application 16/457,890 is a continuation of PCT/US19/30934, filed 05/06/2019, now abandoned. PCT/US19/30934 Claims Priority from Provisional Application 62/787,206, filed 12/31/2018. PCT/US19/30934 Claims Priority from Provisional Application 62/667,550, filed 05/06/2018. PCT/US19/30934 Claims Priority from Provisional Application 62/751713, filed 10/29/2018.

Information Disclosure Statement

4.	The information disclosure statements (IDS) filed on 04/02/2020, 02/05/2021, 05/11/2021, 08/02/2021, and 02/22/2022 have been acknowledged. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.


Claim Objections

5.	Claims 1 and 9 are objected to because of the following informalities: typographical/grammatical errors. 

Claim 1 recites “execute a transaction of on the forward resource market.” The expression “of on the forward resource market” is grammatically incorrect. Appropriate correction is required.
Claim 9 recites “wherein the market forecasting circuit is further structure to predict the forward market price”. Claim 9 should recite “wherein the market forecasting circuit is further structured to predict the forward market price”. Appropriate correction is required.

Double Patenting

6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7.	Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/698,580 (hereinafter ‘580). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the instant application is obvious in view of claim 1 in the listed application.

Claim 1 of the instant application recites “A transaction-enabling system, comprising: a machine having an energy requirement for a task; and a controller, comprising: a resource requirement circuit structured to determine an amount of an energy resource for the machine to service the energy requirement; a forward resource market circuit structured to access a forward resource market; and a resource distribution circuit structured to execute a transaction of on the forward resource market in response to the determined amount of the energy resource.” Claim 1 of the ‘580 application recites: “A transaction-enabling system, comprising: a resource requirement circuit structured to aggregate a resource requirement for a fleet of machines to perform a task, wherein the resource requirement comprises an energy credit requirement; a forward resource market circuit structured to access a forward market for energy; and a machine resource acquisition circuit structured to execute a transaction on the forward market for energy in response to the aggregated resource requirement.”  Claim 1 of the instant application recites similar steps to those recited in claim 1 of copending application ‘580. Claim 1 of the instant application refers to “a machine,” whereas copending application ‘580 refers to “fleet of machines,” which seem to be obvious variants since a machine falls within the scope of a fleet of machines. Similarly, although, claim 1 of the instant application refers to an energy resource, while claim 1 of copending application ‘580 refers to a resource, these limitations seem to be obvious variants since an energy resource is a resource. Therefore, the claims are not patentably distinct. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

8.	Claims 1, 5-8, 12-13, and 19-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5-7, 10, 14, and 18-21 of copending Application No. 16/698,580.

Claims of instant Application
Claims of copending Application No. 16/698,580
1
1
5
3
6
5
7
6
8
7
12
10
13
14
19
18
20
19
21
20
22
21


The chart above maps claims of the instant application to corresponding claims of copending Application No. 16/698,580 that are patentably indistinct, though not identical. One of ordinary skill in the art would have recognized the slight differences between the claim language/limitations of the corresponding claims as being directed towards intention, slight variations in terminology, or obvious variants of claim elements, and therefore these claims are not patentably distinct from one another despite these slight differences.


Claim Rejections - 35 USC § 101

9.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

10.	Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to an abstract idea without significantly more.

11.	Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”) and further clarified in the “October 2019 Update: Subject Matter Eligibility” (published on 10/17/2019).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the system (claims 1-12) and method (claims 13-22) are directed to at least one potentially eligible category of subject matter (i.e.,  machine, and process, respectively). Thus, Step 1 of the Subject Matter Eligibility test for claims 1-22 is satisfied.
With respect to Step 2A Prong One of the eligibility inquiry, it is next noted that the claims recite an abstract idea that falls into both the “Certain methods of organizing human activity” and “Mental Processes” abstract idea groupings set forth in the 2019 PEG. Specifically, the claims recite limitations falling under the “Certain methods of organizing human activity” grouping by reciting steps for managing commercial interactions (marketing/sales activities), as well as a fundamental economic practice. With respect to independent claim 1, the limitations reciting the abstract idea are indicated in bold below:
- a resource requirement circuit structured to determine an amount of an energy resource for the machine to service the energy requirement (The “determine” step falls under the “Certain Methods of Organizing Human Activity” by reciting a step for managing commercial interactions such as sales activities or behaviors); 
- a forward resource market circuit structured to access a forward resource market (The “access” step falls under the “Certain Methods of Organizing Human Activity” by reciting a step for managing commercial interactions such as sales activities or behaviors by accessing a market to execute a selling/buying transaction); and 
- a resource distribution circuit structured to execute a transaction of on the forward resource market in response to the determined amount of the energy resource (This step is organizing human activity for similar reasons as provided for the “access” step above, and also encompasses a fundamental economic practice).
Considered together, these steps set forth an abstract idea of determining an amount of an energy resource needed to complete a task, and then entering into a transaction on a market for the energy resource, which is considered a commercial interaction and also a fundamental economic practice, and therefore falls under the under the “Certain methods of organizing human activity” grouping set forth in the 2019 PEG. Independent claim 13 recites similar limitations as those discussed above and is therefore found to recite the same or substantially the same abstract idea as claim 1.
Therefore, because the limitations above set forth activities falling within the “Certain methods of organizing human activity” abstract idea grouping described in the 2019 PEG, the additional elements recited in the claims are further evaluated, individually and in combination, under Step 2A Prong Two and Step 2B below.
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application. With respect to independent claims 1/13, the additional elements are directed to: a machine, a controller, a resource requirement circuit structured to, a forward resource market circuit structured to, and a resource distribution circuit structured to (claim 1); and a machine (claim 13). These additional elements have been evaluated, but fail to integrate the abstract idea into a practical application because they amount to using generic computing elements or computer-executable instructions (software) to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), which merely serves to link the use of the judicial exception to a particular technological environment. See MPEP 2106.05(f) and 2106.05(h). In addition, these limitations fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. With respect to independent claims 1/13, the additional elements are directed to: a machine, a controller, a resource requirement circuit structured to, a forward resource market circuit structured to, and a resource distribution circuit structured to (claim 1); and a machine (claim 13). These elements have been considered individually and in combination, but fail to add significantly more to the claims because they amount to using generic computing elements or instructions (software) to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), which merely serves to link the use of the judicial exception to a particular technological environment and does not amount to significantly more than the abstract idea itself. Notably, Applicant’s Specification suggests that virtually any type of computing device under the sun can be used to implement the claimed invention (Specification at paragraph [1264]: e.g., “The processes may be realized in one or more microprocessors, microcontrollers, embedded microcontrollers, programmable digital signal processors or other programmable device, along with internal and/or external memory.”). Accordingly, the generic computer involvement in performing the claim steps merely serves to generally link the use of the judicial exception to a particular technological environment, which does not add significantly more to the claim. See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976. ). 
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that, as an ordered combination, amount to significantly more than the abstract idea itself.
Dependent claims 2-12 and 14-22 recite the same abstract idea as recited in the independent claims, and when evaluated under Step 2A Prong One are found to merely recite details that serve to narrow the same abstract idea recited in the independent claims accompanied by the same generic computing elements or software as those addressed above in the discussion of the independent claims, which is not sufficient to amount to a practical application or add significantly more, or other additional elements that fail to amount to a practical application or add significantly more, as noted above. In particular, dependent claims 2-5, 6-12 and 14-22 recite “wherein the energy resource comprises an energy credit resource, and wherein the forward resource market comprises a forward market for energy credits”; “wherein the forward resource market further comprises a forward market for energy”; “wherein the forward resource market comprises at least one of a forward market for energy corresponding to the energy resource, or a forward market for energy corresponding to a substitute energy resource”; “wherein the transaction of the energy resource on the forward resource market comprises one of buying or selling the energy resource”; “adaptively improve a cost of operation of the machine using executed transactions on the forward resource market”; “predict a forward market price on the forward energy market”; “predict the forward market price as one of a price for energy corresponding to the energy resource or a price for energy corresponding to a substitute energy resource”; “interpret historical external data, and adaptively improve a utilization of the energy resource in response to the historical external data”; “wherein the task comprises at least one of a compute task, a networking task, or an energy consumption task”; “adaptively improve a forecast for an energy resource price on the forward resource market”, however these limitations cover organizing human activity since they flow directly from the steps describing commercial interactions, which is part of the same abstract idea as addressed in the independent claims that falls within the “Certain Methods of Organizing Human Activity” abstract idea grouping. Accordingly, these steps are part of the same abstract idea(s) set forth in the independent claims. Dependent claims 7/12 recite additional elements of: “a machine learning component, an artificial intelligence component, and a neural network component” [Even if the machine learning component, artificial intelligence component, and neural network component were evaluated as elements beyond software/code for a generic computer to execute, it is noted that that the claimed use of machine learning/artificial intelligence/neural network is recited at a high level of generality these elements amount to well-understood, routine, and conventional activity in the art, which fails to add significantly more to the claims. See, e.g., Magdon-Ismail et al., US 2009/0055270 (paragraph 0039: “Both local and central engines may incorporate analysis techniques, such as artificial intelligence, machine learning and other techniques, which are well known in the art”). See also, Cleve et al., US 2014/0201118 (paragraph 0036: “the neural network may learn in a manner known per se using conventional learning methods.”)], dependent claim 8 recites the additional element a market forecasting circuit structured to, dependent claim 9 recites the additional element a forecasting circuit structured to, and dependent claims 10/22 recite at least one external data source. However, when evaluated under Step 2A Prong Two and Step 2B, these additional elements do not amount to a practical application (since these limitations fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment) or significantly more since they merely require generic computing devices (or computer-implemented instructions/code) which as noted in the discussion of the independent claims above is not enough to render the claims as eligible. 
 The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to a practical application or significantly more than the abstract idea itself.
For more information, see MPEP 2106. The January 2019 Guidance is available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility.

Claim Rejections - 35 USC § 103

12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or    nonobviousness.

15.	Claims 1-6, 8-11, and 13-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kaushik, Pub. No.: US 2015/0170080 A1, [hereinafter  Kaushik], in view of Chassin et al., Pub. No.: US 2013/0218743 A1, [hereinafter Chassin].

As per claim 1, Kaushik teaches a transaction-enabling system (paragraph 0002: “This disclosure relates generally to computer systems.”; paragraphs 0060, 0062, 0088), comprising: 

a machine having an energy requirement for a task (paragraph 0070, discussing that the charge-back estimator can allow a user to input expected characteristics of the jobs such as run-time, number of parallel tasks (which gives an estimation of the number of servers on which the job will need to run), and expected resource utilization of a task [i.e., energy requirement for a task]; paragraph 0076, discussing that resource monitoring tools may be embedded in cloud management software for monitoring the resource utilization of the individual machines running on the physical server which can be leveraged to capture the resource utilization at periods of time; paragraph 0026); and 

a controller (paragraph 0011: “FIG. 4 shows modules of a system for managing a data center according to embodiments.”; paragraph 0047, discussing that bus 18 represents one or more of any of several types of bus structures, including a memory bus or memory controller, a peripheral bus, an accelerated graphics port, and a processor or local bus using any of a variety of bus architectures), comprising:

a resource requirement circuit structured to determine an amount of an energy resource for the machine to service the energy requirement (paragraph 0019: “an amount of electricity used by the various jobs in the data center may be measured.”; paragraph 0060, discussing that FIG. 4 shows modules of a system for managing a data center according to embodiments. In embodiments, a method for managing the data center may be implemented using one or more modules of FIG. 4. These modules may be implemented in hardware, software or firmware executable on hardware, or a combination thereof...; paragraph 0062, discussing that an amount of electricity used by each job running on the data center may be measured by the computing module [i.e., This shows that an amount of an energy resource for the machine to service the energy requirement is determined]. The data center may receive a number of jobs as part of the computing module; paragraph 0076, discussing that resource monitoring tools may be embedded in cloud management software for monitoring the resource utilization of the individual machines running on the physical server which can be leveraged to capture the resource utilization at periods of time; paragraph 0075); 

a forward resource market circuit structured to access a forward resource market (paragraph 0004, discussing that the scheduling method may reduce energy costs, and can have an awareness of fine-grained, hourly variations in the wholesale electricity day-ahead prices; paragraph 0019, discussing that the method computes or ascertains day-ahead and real-time wholesale electricity prices for the data center [i.e., This shows that a forward resource market is accessed]…; paragraph 0021, discussing that the scheduling method may improve the utilization, lessen the waiting time, and lessen the time difference between the start and finish of a sequence of jobs. The scheduling method may reduce energy costs, and can have an awareness of fine-grained, hourly variations in the wholesale electricity day-ahead prices; paragraph 0059, discussing that as an example of what may be shown to a user, the green pricing plan includes predictive day-ahead electricity prices, renewable resource availability and incentives, discounts, and reduced charge-backs for making choices related to expected deadline, expected start-time, or renewable features. Section 320 outlines a possible scheduling method which is an energy-rate-aware scheduling method according to embodiments. The scheduling method may include use of day-ahead electricity prices and choices related to expected deadline, expected start-time, or renewable features; paragraph 0062, discussing that the day-ahead wholesale hourly wholesale electricity rates may be made available prior to the start of the day. The module may proactively get the hourly day-ahead wholesale prices (e.g., related to a wholesale energy/electricity market) from a Regional Transmission Operator or an Independent System Operator; paragraph 0070).

While Kaushik suggests executing a transaction of on the forward resource market in response to the determined amount of the energy resource (paragraph 0017, discussing that in a wholesale electricity market, competing generators may sell their output to day-ahead and real-time wholesale spot markets or directly to retail users; paragraph 0057, discussing transaction processing; paragraph 0022, discussing that the fees may be calculated using one or more of the wholesale electricity prices and an actual resource utilization of a machine running on behalf of a user for one or more of the periods of time; paragraph 0070, discussing that after making cloud configuration choices, the user may be shown the temporal variations in day-ahead wholesale electricity prices for the current day. To determine the possible incentives for selecting an energy-efficient start-time, the users can be asked to use a charge-back estimator. The charge-back estimator can allow a user to select a desirable start-time and input expected characteristics of the jobs such as run-time, number of parallel tasks, and expected resource utilization of a task; paragraph 0078, discussing that submitters of such jobs can take advantage of the lower usage costs incentive provided by using a pricing plan that assigns a delayed start-time or flexible deadline to their jobs. This may help the scheduling method delay, stagger, or interrupt and restart such jobs to reduce energy costs, demand charges, and charge-backs; paragraphs 0059, 0077, 0079), Kaushik does not explicitly teach a resource distribution circuit structured to execute a transaction of on the forward resource market in response to the determined amount of the energy resource. However, Chassin in the analogous art of forward-looking transactive pricing-schemes for use in a market-based resource allocation system teaches this concept. Chassin teaches:

a resource distribution circuit structured to execute a transaction of on the forward resource market in response to the determined amount of the energy resource (paragraph 0003, discussing improved systems and methods for computing supply and demand bids in a transactive and active market. In particular embodiments, price information from an electricity futures market (e.g., the day-ahead market) [i.e., forward resource market] is used in determining the bid; paragraph 0004, discussing a method for generating a bid value for purchasing electricity in a market-based resource allocation system. In this embodiment, a desired performance value indicative of a user's desired performance level for an electrical device is received. Price information from an electricity futures market is received. A bid value for purchasing electricity from a local resource allocation market sufficient to operate the electrical device at the desired performance level is computed. In this embodiment, the computing is performed based at least in part on the desired performance value and based at least in part on the price information from the electricity futures market. The bid value is transmitted to a computer that operates the local resource allocation market [i.e., This shows executing a transaction of on the forward resource market in response to the determined amount of the energy resource]. In some implementations, the electricity futures market is a day-ahead electricity market; paragraphs 0005, discussing a method for generating a bid value for purchasing electricity in a market-based resource allocation system. In this embodiment, an indication of a current status of a system controlled by an electrical device is received. A dispatched index values is received from a day-ahead market for electricity. A bid value for purchasing electricity is computed, the bid value being based at least in part on the indication of the current status of the system and based at least in part on the dispatched index values from the day-ahead market for electricity. The bid value is then transmitted to a computer that operates a local resource allocation market for the electricity; paragraph 0042, discussing that the day-ahead market refers to a financial market where market participants purchase and sell energy at financially binding day-ahead prices for the following day. As a result of the day-ahead market, a financially binding schedule of commitments for the purchase and sale of energy is developed each day based on the bid and offer data submitted by the market participants; paragraph 0055, discussing that end-use consumers use computing devices (e.g., transactive controllers or active controllers) to request resources from their local distribution service provider based on their current needs; paragraph 0089, discussing that a bid value for purchasing electricity sufficient to operate the electrical device at the desired performance level is computed…The bid value is based at least in part on the desired performance value and the user tolerance value…The bid value is additionally based at least in part on one or more values indicative of the dispatched index values from a futures market (e.g., prices from a day-ahead market).

Kaushik is directed to a system and method for managing energy costs for a data center. Chassin is directed to forward-looking transactive pricing schemes for use in a market-based resource allocation system. Therefore they are deemed to be analogous as they both are directed towards solutions for energy purchases. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kaushik with Chassin because the references are analogous art because they are both directed to solutions for energy purchases, which falls within applicant’s field of endeavor (systems and methods for machine forward energy and energy credit purchase), and because modifying Kaushik to include Chassin’s feature for executing a transaction on the forward resource market in response to the determined amount of the energy resource, in the manner claimed, would serve the motivation of taking advantage of low energy costs (Chassin at paragraph 0169), or in the pursuit of allowing a user to obtain the benefits of the energy-aware scheduling by positively impacting usage costs for the user (Kaushik at paragraph 0018); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 2, the Kaushik-Chassin combination teaches the system of claim 1. Kaushik further teaches wherein the energy resource comprises an energy credit resource, and wherein the forward resource market comprises a forward market for energy credits (paragraph 0017, discussing that in a wholesale electricity market, competing generators may sell their output to day-ahead and real-time wholesale spot markets or directly to retail users; paragraph 0018, discussing that aspects of the disclosure may provide incentives to users. A charge-back model that uses the actual resource utilization of individual machines running on behalf of the user and the associated dynamic wholesale spot electricity price in that interval to calculate the usage costs may assist in providing incentives. Such a fine-grained model may be able to reflect the benefits of the energy-aware scheduling by positively impacting usage costs for the users; paragraph 0057, discussing that aspects of managing the data center may provide incentives in the form of positive impacts to incurred charge-back costs of users to encourage users to choose energy-aware time management of their jobs; paragraph 0059, discussing an arrangement for a pricing plan, a scheduling method, and a chargeback model. Section 310 outlines a possible pricing plan which is a green pricing plan according to embodiments. As an example of what may be shown to a user, the green pricing plan includes predictive day-ahead electricity prices, renewable resource availability and incentives, discounts, and reduced charge-backs [i.e., credits] for making choices related to expected deadline, expected start-time, or renewable features…Section 330 outlines a possible chargeback model according to embodiments. The chargeback model includes interface with the cloud, a machine resource monitor, spot electricity prices, a costs calculator, and delivery of a bill; paragraph 0062, discussing that the day-ahead wholesale hourly wholesale electricity rates may be made available prior to the start of the day. The module may proactively get the hourly day-ahead wholesale prices (e.g., related to a wholesale energy/electricity market) [i.e., forward market for energy credits] from a Regional Transmission Operator or an Independent System Operator. The day-ahead wholesale electricity rates can exhibit significant hourly temporal variations; paragraph 0074, discussing that one way for the user to see the effects is via the charge-back they are charged for using the cloud. A lower charge-back provides an incentive to the user to make energy-aware choices which allows the system to make better and more energy-cost-efficient scheduling decisions; paragraph 0071).

As per claim 3, the Kaushik-Chassin combination teaches the system of claim 1. Kaushik further teaches wherein the forward resource market further comprises a forward market for energy (paragraph 0017, discussing that in a wholesale electricity market, competing generators may sell their output to day-ahead and real-time wholesale spot markets or directly to retail users; paragraph 0019, discussing that the method computes or ascertains day-ahead and real-time wholesale electricity prices for the data center; paragraph 0062, discussing that the computing module may compute an energy cost estimate (price to perform operations) for operating the data center based on available energy rates (e.g., wholesale electricity prices). The computing module  may ascertain (determine, find out) wholesale electricity prices for the data center as a wholesale electricity prices feature. The day-ahead wholesale hourly wholesale electricity rates may be made available prior to the start of the day. The module may proactively get the hourly day-ahead wholesale prices (e.g., related to a wholesale energy/electricity market) from a Regional Transmission Operator or an Independent System Operator. The day-ahead wholesale electricity rates can exhibit significant hourly temporal variations; paragraphs 0058, 0085).
Examiner notes that Chassin, in addition to Kaushik as cited above, also teaches: wherein the forward resource market further comprises a forward market for energy (paragraph 0003, discussing improved systems and methods for computing supply and demand bids in a transactive and active market. In particular embodiments, price information from an electricity futures market (e.g., the day-ahead market) is used in determining the bid; paragraph 0004, discussing that price information from an electricity futures market is received. A bid value for purchasing electricity from a local resource allocation market sufficient to operate the electrical device at the desired performance level is computed. In this embodiment, the computing is performed based at least in part on the desired performance value and based at least in part on the price information from the electricity futures market. The bid value is transmitted to a computer that operates the local resource allocation market. In some implementations, the electricity futures market is a day-ahead electricity market [i.e., forward market for energy]; paragraph 0042, discussing that the day-ahead market refers to a financial market where market participants purchase and sell energy at financially binding day-ahead prices for the following day).

As per claim 4, the Kaushik-Chassin combination teaches the system of claim 3. Kaushik further teaches wherein the forward resource market comprises at least one of a forward market for energy corresponding to the energy resource, or a forward market for energy corresponding to a substitute energy resource (paragraph 0019, discussing that the method computes or ascertains day-ahead and real-time wholesale electricity prices for the data center; paragraph 0062, discussing that the computing module may compute an energy cost estimate (price to perform operations) for operating the data center based on available energy rates (e.g., wholesale electricity prices). The computing module  may ascertain (determine, find out) wholesale electricity prices for the data center as a wholesale electricity prices feature. The day-ahead wholesale hourly wholesale electricity rates may be made available prior to the start of the day. The module may proactively get the hourly day-ahead wholesale prices (e.g., related to a wholesale energy/electricity market) from a Regional Transmission Operator or an Independent System Operator. The day-ahead wholesale electricity rates can exhibit significant hourly temporal variations).

Examiner notes that Chassin, in addition to Kaushik as cited above, also teaches: wherein the forward resource market comprises at least one of a forward market for energy corresponding to the energy resource, or a forward market for energy corresponding to a substitute energy resource (paragraph 0004, discussing that price information from an electricity futures market is received. A bid value for purchasing electricity from a local resource allocation market sufficient to operate the electrical device at the desired performance level is computed. In this embodiment, the computing is performed based at least in part on the desired performance value and based at least in part on the price information from the electricity futures market...In some implementations, the electricity futures market is a day-ahead electricity market; paragraph 0042, discussing that the day-ahead market refers to a financial market where market participants purchase and sell energy at financially binding day-ahead prices for the following day; paragraph 0089, discussing that a bid value for purchasing electricity sufficient to operate the electrical device at the desired performance level is computed…the bid value is additionally based at least in part on one or more values indicative of the dispatched index values from a futures market (e.g., prices from a day-ahead market)…).

As per claim 5, the Kaushik-Chassin combination teaches the system of claim 1. While Kaushik suggests buying or selling the energy resource (paragraph 0017, discussing that in a wholesale electricity market, competing generators may sell their output to day-ahead and real-time wholesale spot markets or directly to retail users; paragraph 0057, discussing transaction processing; paragraphs 0059, 0077, 0079), it does not explicitly teach wherein the transaction of the energy resource on the forward resource market comprises one of buying or selling the energy resource. However, Chassin in the analogous art of forward-looking transactive pricing-schemes for use in a market-based resource allocation system teaches this concept. Chassin teaches:

wherein the transaction of the energy resource on the forward resource market comprises one of buying or selling the energy resource (paragraph 0042, discussing that the day-ahead market refers to a financial market where market participants purchase and sell energy at financially binding day-ahead prices for the following day. As a result of the day-ahead market, a financially binding schedule of commitments for the purchase and sale of energy is developed each day based on the bid and offer data submitted by the market participants; paragraph 0055, discussing that end-use consumers use computing devices (e.g., transactive controllers or active controllers) to request resources from their local distribution service provider based on their current needs; paragraph 0089, discussing that a bid value for purchasing electricity sufficient to operate the electrical device at the desired performance level is computed…The bid value is based at least in part on the desired performance value and the user tolerance value…The bid value is additionally based at least in part on one or more values indicative of the dispatched index values from a futures market (e.g., prices from a day-ahead market); paragraph 0070, discussing that bids can be submitted to the higher-level markets for resources that are to be supplied during one or more future time frames that are not imminent (e.g., time frames that occur during the following day, following two days, following week, or any such future time frame); paragraph 0131, discussing that market clearing begins with the sorting of both buying and selling components. In certain embodiments, buyers are sorted from highest price to lowest price. Sellers are sorted from lowest price to highest price. In certain embodiments, buyer and seller curves are then created by the cumulative sum of the quantities associated with these sorted prices).

Kaushik is directed to a system and method for managing energy costs for a data center. Chassin is directed to forward-looking transactive pricing schemes for use in a market-based resource allocation system. Therefore they are deemed to be analogous as they both are directed towards solutions for energy purchases. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kaushik with Chassin because the references are analogous art because they are both directed to solutions for energy purchases, which falls within applicant’s field of endeavor (systems and methods for machine forward energy and energy credit purchase), and because modifying Kaushik to include Chassin’s feature for buying or selling the energy resource, in the manner claimed, would serve the motivation of taking advantage of low energy costs (Chassin at paragraph 0169), or in the pursuit of allowing a user to obtain the benefits of the energy-aware scheduling by positively impacting usage costs for the user (Kaushik at paragraph 0018); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 6, the Kaushik-Chassin combination teaches the system of claim 1. Kaushik further teaches wherein the resource distribution circuit is further structured to adaptively improve a cost of operation of the machine using executed transactions on the forward resource market (paragraph0074, discussing that one way for the user to see the effects is via the charge-back they are charged for using the cloud. A lower charge-back provides an incentive to the user to make energy-aware choices which allows the system to make better and more energy-cost-efficient scheduling decisions. A coarse-grained chargeback model based on resource allocation, peak power consumption, entire duration of time the cloud instance is configured, and fixed electricity rates may fail to show a reduction in the usage costs. However, a fine-grained, utilization-driven, and wholesale-spot-price-aware charge-back model may provide the benefits discussed herein; paragraph 0076, discussing that the utilization of the resources (e.g., central processing unit, memory, disks, network) may be monitored for each individual machine running on the behalf of the user at the time granularity of the spot wholesale electricity prices. Resource monitoring tools may be embedded in cloud management software for monitoring the resource utilization of the individual machines running on the physical server which can be leveraged to capture the resource utilization at periods of time; paragraph 0077, discussing  a method 500 for managing a data center. The method 500 may begin at block 501 with a new job 510 or a new period of time 520 having queued jobs already existing. In embodiments, the method may be a scheduling method to positively impact energy costs using an awareness of fine-grained, hourly variations in day-ahead wholesale electricity prices [i.e., This shows adaptively improving a cost of operation of the machine]. The scheduling method may reduce energy costs while maintaining that high priority jobs are not delayed, the start-time of low priority jobs is not be delayed more than a "look-ahead window" of hours or a desired start-time by a user, and a run-time of low priority jobs does not exceed their specified deadline tolerance).

As per claim 8, the Kaushik-Chassin combination teaches the system of claim 1. Kaushik further teaches further comprising a market forecasting circuit structured to predict a forward market price on the forward energy market (paragraph 0059, discussing an arrangement for a pricing plan, a scheduling method, and a chargeback model. Section 310 outlines a possible pricing plan which is a green pricing plan according to embodiments. As an example of what may be shown to a user, the green pricing plan includes predictive day-ahead electricity prices [i.e., predicting a forward market price on the forward energy market], renewable resource availability and incentives, discounts, and reduced charge-backs for making choices related to expected deadline, expected start-time, or renewable features; paragraph 0062).

Examiner notes that Chassin, in addition to Kaushik as cited above, also describes predicting a forward market price on the forward energy market (paragraph 0170, discussing that one should have the ability to forecast future prices. In certain embodiments, prices from futures markets are used).

As per claim 9, the Kaushik-Chassin combination teaches the system of claim 8. Kaushik further teaches wherein the market forecasting circuit is further structure to predict the forward market price as one of a price for energy corresponding to the energy resource or a price for energy corresponding to a substitute energy resource (paragraph 0022, discussing computing or ascertaining renewable resource rates (e.g., a rate for green energy resources such as wind or solar) for the data center...The pricing plan allows the user to choose a start-time which coincides with high availability of renewable energy...In embodiments, a different pricing plan and fee structure may be used for the renewable energy usage. A first renewable resource rate for the first period of time of the first hour and a second renewable resource rate for the second period of time of the second hour may be computed or ascertained. The first renewable resource rate can be different from the second renewable resource rate. The fees, including the first fee, can be established based at least in part on at least one of the first and second renewable resource rates. In embodiments, the fees may be calculated using one or more of the wholesale electricity prices and an actual resource utilization of a machine running on behalf of a user for one or more of the periods of time; paragraph 0059, discussing that section 310 outlines a possible pricing plan which is a green pricing plan according to embodiments. As an example of what may be shown to a user, the green pricing plan includes predictive day-ahead electricity prices, renewable resource availability and incentives, discounts, and reduced charge-backs for making choices related to expected deadline, expected start-time, or renewable features. Section 320 outlines a possible scheduling method which is an energy-rate-aware scheduling method according to embodiments. The scheduling method may include use of day-ahead electricity prices and choices related to expected deadline, expected start-time, or renewable features…; paragraph 0062, discussing that the computing module may compute an energy cost estimate (price to perform operations) for operating the data center based on available energy rates (e.g., wholesale electricity prices). The computing module may determine wholesale electricity prices for the data center as a wholesale electricity prices feature. The day-ahead wholesale hourly wholesale electricity rates may be made available prior to the start of the day; paragraphs 0015, 0085).

As per claim 10, the Kaushik-Chassin combination teaches the system of claim 1. Kaushik further teaches wherein the resource distribution circuit is further structured to interpret historical external data from at least one external data source, and to further adaptively improve a utilization of the energy resource in response to the historical external da ta (paragraph 0004: “The scheduling method may improve the utilization.” [i.e., improving a utilization of the energy resource]; paragraph 0032, discussing that cloud systems automatically control and optimize resource use by leveraging a metering capability at some level of abstraction appropriate to the type of service (e.g., storage, processing, bandwidth, and active user accounts); paragraph 0085, discussing a method for scheduling incoming jobs in an energy price aware manner. At the start of a new day, day-ahead hourly wholesale electricity prices of a regional electricity provider may be determined...If the user is flexible regarding the job completion time and is interested in saving money, predictions may be leveraged for coming days from historical prices [i.e., This shows that historical external data is interpreted]. Such predictions may be used to schedule jobs on days/times with lower prices; paragraphs 0021, 0059, 0062).

Examiner notes that Chassin, in addition to Kaushik as cited above, also teaches interpreting historical external data from at least one external data source (paragraph 0081, discussing that to help generate an offer or request that has a high likelihood of being accepted by the local resource allocation system, a supplier or consumer can use a recent history of dispatched index values from the local market [i.e., historical external data from at least one external data source] and/or a recent history of the dispatched index values from a futures market (e.g., a day-ahead market) to forecast the most likely dispatched index value for a particular offer or request time frame and to adjust the offer or request based on this information; paragraphs 0105, 0110).

As per claim 11, the Kaushik-Chassin combination teaches the system of claim 1. Kaushik further teaches wherein the task comprises at least one of a compute task, a networking task, or an energy consumption task (paragraph 0056, discussing that resource provisioning provides dynamic procurement of computing resources and other resources that are utilized to perform tasks within the cloud computing environment [i.e., This shows that the task comprises at least one of a compute task, a networking task, or an energy consumption task]; paragraph 0062, discussing that an amount of electricity used by each job running on the data center may be measured by the computing module. The data center may receive a number of jobs as part of the computing module; paragraph 0070, discussing allowing a user to input expected characteristics of the jobs such as run-time, number of parallel tasks (which gives an estimation of the number of servers on which the job will need to run), and expected resource utilization of a task; paragraph 0019).

Claim 13 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 1, as discussed above. Further, as per claim 13 Kaushik teaches a method (paragraph 0088: “As will be appreciated by one skilled in the art, aspects of the present disclosure may be embodied as a system, method, or computer program product.”; paragraphs 0079, 0082).

Claim 14 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 2, as discussed above.
Claim 15 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 3, as discussed above.
Claim 16 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 4, as discussed above.

As per claim 17, the Kaushik-Chassin combination teaches the method of claim 13. Kaushik further teaches further comprising adaptively improving a utilization of the energy resource (paragraph 0004: “The scheduling method may improve the utilization.”; paragraph 0021, discussing that the scheduling method may improve the utilization, lessen the waiting time, and lessen the time difference between the start and finish of a sequence of jobs. The scheduling method may reduce energy costs, and can have an awareness of fine-grained, hourly variations in the wholesale electricity day-ahead price; paragraph 0032, discussing that cloud systems automatically control and optimize resource use by leveraging a metering capability at some level of abstraction appropriate to the type of service (e.g., storage, processing, bandwidth, and active user accounts); paragraph 0074).

Claim 18 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 11, as discussed above.
Claim 19 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 5, as discussed above.
Claim 20 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 6, as discussed above.
Claim 21 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 12, as discussed above.
Claim 22 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 10, as discussed above.
16.	Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kaushik in view of Chassin, in further view of Bain et al., Pub. No.: WO 2018/148732 A2, [hereinafter Bain].

As per claim 7, the Kaushik-Chassin combination teaches the system of claim 6, but it does not explicitly teach wherein the resource distribution circuit further comprises a component selected from a list of components consisting of: a machine learning component, an artificial intelligence component, and a neural network component. However, Bain in the analogous art of 
marketplace platforms for energy teaches this concept. Bain teaches:

wherein the resource distribution circuit further comprises a component selected from a list of components consisting of: a machine learning component, an artificial intelligence component, and a neural network component (paragraph 0002, discussing an automated platform for a marketplace for retail energy; paragraph 0158, discussing that the system includes a machine learning engine configured to receive and analyze the production data and the consumption data to detect patterns; paragraph 0163, discussing that the machine learning engine facilitates prediction of energy price patterns; paragraph 0346, discussing that a machine learning engine may include machine pattern recognition. Using a machine learning engine for pattern recognition may improve a prediction engine, based on data collected in a utility marketplace platform; paragraph 0406, discussing that embodiments of a machine learning engine or artificial intelligence may include a wide variety of systems, including expert systems, model-based systems,…, and systems using various kinds of neural networks, as well as hybrids of the foregoing; paragraphs 0407, 0535).

The Kaushik-Chassin combination describes features related to managing energy costs. Bain is directed to methods and systems for an automated utility marketplace platform. Therefore they are deemed to be analogous as they both are directed towards solutions for energy purchases. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Kaushik-Chassin combination with Bain because the references are analogous art because they are both directed to solutions for energy purchases, which falls within applicant’s field of endeavor (systems and methods for machine forward energy and energy credit purchase), and because modifying the Kaushik-Chassin combination to include Bain’s feature for including a component selected from a list of components consisting of: a machine learning component, an artificial intelligence component, and a neural network component, in the manner claimed, would serve the motivation of facilitating comprehensive optimization of energy consumption (Bain at paragraph 0330); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 12, the Kaushik-Chassin combination teaches the system of claim 1, but it does not explicitly teach further comprising a forecasting circuit structured to adaptively improve a forecast for an energy resource price on the forward resource market using a machine learning component, an artificial intelligence component, or a neural network component. However, Bain in the analogous art of  marketplace platforms for energy teaches this concept. Bain teaches:

further comprising a forecasting circuit structured to adaptively improve a forecast for an energy resource price on the forward resource market using a machine learning component, an artificial intelligence component, or a neural network component (paragraph 0007, discussing that the methods and systems of the present disclosure include a user interface through which a consumer accesses an energy marketplace...The user interface includes a second visual element representing estimated prices for energy from different raw energy sources for a future time interval. The second visual element is updated at least once per time interval based on a time interval-specific calculation of the estimated prices…; paragraph 0163, discussing that the machine learning engine facilitates prediction of energy price patterns. In embodiments, the machine learning engine facilitates detection of patterns for different raw energy sources for a given energy grid type; paragraph 0164, discussing that the machine learning engine facilitates improving prediction of the impact of factors on energy price; paragraph 0178, discussing that the machine learning engine is used to improve prediction of reaction to prices; paragraph 0535, discussing that the methods and systems described may be deployed in part or in whole through a machine that executes computer software, program codes, and/or instructions on a processor. The disclosure may be implemented as a method on the machine, as a system or apparatus as part of or in relation to the machine, or as a computer program product embodied in a computer readable medium executing on one or more of the machines; paragraph 0166).

The Kaushik-Chassin combination describes features related to managing energy costs. Bain is directed to methods and systems for an automated utility marketplace platform. Therefore they are deemed to be analogous as they both are directed towards solutions for energy purchases. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Kaushik-Chassin combination with Bain because the references are analogous art because they are both directed to solutions for energy purchases, which falls within applicant’s field of endeavor (systems and methods for machine forward energy and energy credit purchase), and because modifying the Kaushik-Chassin combination to include Bain’s feature for improving a forecast for an energy resource price on the forward resource market using a machine learning component, an artificial intelligence component, or a neural network component, in the manner claimed, would serve the motivation of facilitating comprehensive optimization of energy consumption (Bain at paragraph 0330); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
A.	 Crabtree et al., Pub. No.: US 2010/0332373 A1 – describes a system and method for participation in energy-related markets.
B.	Mokhtari et al., Pub. No.: US 2014/0277797 A1 – describes systems and methods of determining optimal scheduling and dispatch of power resources.
C.	Mathiesen-Ohman et al., Pub. No.: US 2021/0224903 A1 – describes a vertical global energy online trading platform. 
D.	Ristanovic et al., Patent No.: US 7,343,360 B1 – describes a system for providing an automated, on-line forward market for the exchange and scheduling of electrical power.
E.	Luo, Liang, et al. "A resource scheduling algorithm of cloud computing based on energy efficient optimization methods." 2012 International Green Computing Conference (IGCC). IEEE, 2012 B1 – describes – describes
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Darlene Garcia-Guerra whose telephone number is (571) 270-3339. The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on 571- 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Darlene Garcia-Guerra/
Examiner, Art Unit 3683